Exhibit 10.9

Generate Lending, LLC

555 De Haro Street, Suite 300

San Francisco, California 94107

 

 

October 30th, 2019

Fuel Cell Energy Finance II, LLC

c/o FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, Connecticut 06810

 

Ladies and Gentlemen:

Reference is made to (i) the Construction Loan Agreement, dated December 21,
2018 (as amended, restated, supplemented or otherwise modified through the date
hereof, collectively, the “Loan Agreement”; capitalized terms used herein and
not otherwise defined have the same meanings herein as in the Loan Agreement),
by and among FuelCell Energy Finance II, LLC (the “Borrower”), certain of its
subsidiaries, as the “Project Company Guarantors” (collectively, the
“Subsidiaries”, and each, a “Subsidiary”) and Generate Lending, LLC (“Lender”),
(ii) the Pledge and Security Agreement, dated as of December 21, 2018, by and
among Borrower, the Subsidiaries, and Lender, (iii) the Pledge Agreement between
FuelCell Energy Finance, LLC (“Holdco”) and Lender, dated as of December 21,
2018, (iv) the Guaranty Agreement between FuelCell Energy, Inc. (the “Parent”)
and Lender, dated as of December 21, 2018, and (v) all other associated
documents executed or entered into in connection with the Loan Agreement and any
of the foregoing, including but not limited to each of the other Loan Documents,
in each case, as amended, restated, supplemented or otherwise modified through
the date hereof.

We understand that on the Payoff Date (as defined below) Borrower intends (i) to
repay in full all of the Obligations of Borrower to Lender under or in respect
of the Loan Agreement and the other Loan Documents, and (ii) to terminate any
commitment of Lender, if any, to make additional advances to Borrower.

1.This letter will confirm that, if remitted on or prior to on or before 2:00
p.m. (San Francisco, California time) on October 31, 2019 (the “Payoff Date”),
the amount necessary to pay in full the Obligations is $7,061,948.92 (the
“Payoff Amount”).  Please transfer the Payoff Amount to Lender’s account at
Wells Fargo Bank (ABA No. XXXXXXXXX), Account No. XXXXXXXXX, referencing
FuelCell Energy Finance II, LLC by wire transfer of immediately available funds,
for receipt no later than 2:00 p.m., San Francisco, California time, on the
Payoff Date.

2.Upon Lender’s receipt of the Payoff Amount, by wire transfer of immediately
available funds and a fully-executed counterpart of this letter signed by
Borrower, (i) all of the Obligations shall be terminated and satisfied in
full;  provided, however, that any indemnification obligations of Borrower,
Parent, Holdco or any Subsidiary that by their terms survive the repayment of
the Obligations shall remain in full force and effect; (ii) all commitments and
other obligations of Lender to Borrower or any Subsidiary under any of the Loan
Documents, including

 

--------------------------------------------------------------------------------

 

the commitment, if any, of Lender to make any Loan, shall automatically
terminate, and Lender shall have no further obligation to make any loans, issue
letters of credit, or make financial accommodations or other extensions of
credit to the Borrower or any Subsidiary under any of the Loan Documents or
otherwise; (iii) each of the Loan Documents shall automatically terminate and be
of no further force and effect (except for any provisions under any of the Loan
Documents that by their terms survive the repayment of the Obligations, which
provisions shall remain in full force and effect); (iv) all security interests,
guarantees and liens created as security for the Obligations (including, but not
limited to, the Collateral), in each case, granted to Lender pursuant to the
Security Agreement or any other Loan Document will be automatically released;
(v) Lender authorizes Borrower or its agents (including Borrower’s counsel), to
file UCC termination statements for all UCC financing statements filed by Lender
against the Borrower or any Subsidiary as Debtor and encumbering the Collateral;
and (vi) Lender will execute and deliver to Borrower, at its request and
expense, such additional discharges of security interests, pledges, guarantees,
documents, instruments or other releases (all of which shall be prepared by
Borrower, without recourse or warranty to Lender and otherwise in form and
substance reasonably satisfactory to Lender) as Borrower may reasonably request
to further evidence the termination of all such security interests or
pledges.  For the avoidance of doubt, except as set forth herein, this letter
does not include any payoff or release information pertaining to any other
indebtedness, obligation or liability that may be due or owing to Generate
Lending, LLC or to any of its affiliates or subsidiaries.

3.Borrower acknowledges that the amounts referred to in Paragraph 1 above are
enforceable obligations of Borrower owed to Lender pursuant to the provisions of
the Loan Documents and confirms its agreement to the terms and provisions of
this letter by returning to Lender a signed counterpart of this letter. This
letter may be executed by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one agreement.  

4.BORROWER, BY EXECUTION BELOW, RELEASES, DISCHARGES AND ACQUITS LENDER AND ITS
OFFICERS, DIRECTORS, AGENTS, ATTORNEYS AND EMPLOYEES AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, FROM ALL OBLIGATIONS TO BORROWER (AND ITS SUCCESSORS AND
ASSIGNS) AND FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS, ACCOUNTS, CONTRACTS,
LIABILITIES, ACTIONS AND CAUSES OF ACTIONS, WHETHER IN LAW OR IN EQUITY, ARISING
OUT OF THIS LETTER, THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENTS THAT BORROWER
AT ANY TIME HAD OR HAS, OR THAT ITS SUCCESSORS AND ASSIGNS HEREAFTER CAN OR MAY
HAVE AGAINST LENDER OR ITS OFFICERS, DIRECTORS, AGENTS, ATTORNEYS OR EMPLOYEES
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  

[Remainder of page intentionally blank; signature page follows.]

 

 

--------------------------------------------------------------------------------

Exhibit 10.9

Very truly yours,

 

GENERATE LENDING, LLC

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Matan Friedman

 

 

Name:

 

Matan Friedman

 

 

Title:

 

Manager

 

AGREED AND ACCEPTED BY:

FuelCell Energy Finance II, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

Name:

 

Michael S. Bishop

 

 

Title:

 

Executive Vice President, Chief Financial Officer and Treasurer

 

 